                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                     )
Marlene B. Maness,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
       vs.                                           )       Case No. 4:18-cv-01307 JCH
                                                     )
St. Louis Bread Co.,                                 )
also known as Panera Bread                           )
also known as Panera, LLC                            )
                                                     )
       Defendant.                                    )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Pro se Plaintiff’s Motion for leave to Amend her

Amended Complaint. (ECF No. 53). Plaintiff’s Motion is unopposed and is ready for disposition.

       On August 8, 2019, pro se Plaintiff filed her Complaint alleging Employment

Discrimination under Title VII of the Civil Rights Act of 1964; as amended, 42 U.S.C. §§ 2000e,

et seq.; The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et

seq.; and The Americans with Disabilities Act of 1900, as amended, 42 U.S.C. §§ 12101, et seq.,

with an additional state law claim for the intentional infliction of emotional distress. (ECF No.

1). On September 21, 2018, Defendant filed its Motion to Dismiss the Case, or in the Alternative

Motion for More Definite Statement (ECF No.9). On October 22, 2018, the Court Ordered that

Plaintiff’s Claim for age discrimination be dismissed. (ECF No. 13).

       On November 5, 2018, Plaintiff filed her first Amended Complaint. (ECF No. 16). On

November 19, Plaintiff requested leave to file another Amended Complaint. (ECF No. 18). On

November 26, 2018, Defendant filed a second Motion to Dismiss (ECF No. 19). On November

29, 2019, the Court denied Plaintiff leave to Amend and directed Plaintiff to respond to
Defendant’s second Motion to Dismiss. (ECF No. 21). On January 11, 2019, the Court dismissed

Plaintiffs cause of action for age discrimination, disability discrimination and intentional

infliction of emotional distress. (ECF No. 29). Plaintiff’s remaining cause of action stems from

Title VII retaliation. On June 11, 2019, Plaintiff files a Motion to Amend her First Amended

Complaint. (ECF No. 51). The Court denied Plaintiff’s Motion on June 19, 2019. (ECF No. 52).

Plaintiff again asks the Court for Leave to Amend her Amended Complaint. (ECF No. 53). Upon

review of the filing, it appears to the court that Plaintiff seeks only to amend her Title VII

retaliation claim by clarifying the facts pled on the pro se filing form.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to file a Second Amended

Complaint (ECF. No. 53) is GRANTED the Plaintiff will have until August 9, 2019 to file her

Second Amended Complaint with the Court.

       IT IS FURTHER ORDERED that the Clerk’s office is directed to forward an additional

employment discrimination complaint for to the Plaintiff.



Dated this 23rd day of July, 2019.




                                                      /s/ Jean C. Hamilton
                                                       UNITED STATES DISTRICT JUDGE
